UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X
                                                                       :
XIAMIN ZENG,                                                           :
                                                                       :
                                    Plaintiff,                         :   17-CV-9988 (JMF)
                                                                       :
                  -v-                                                  :         ORDER
                                                                       :
DANA AUGUSTIN, PAULA PARKS, and KRISTEN                                :
HARTMAN,                                                               :
                                                                       :
                                    Defendants.                        :
                                                                       :
---------------------------------------------------------------------- X

JESSE M. FURMAN, United States District Judge:

        On March 20, 2019, the Court issued a Memorandum Opinion and Order granting
Defendants’ motions to dismiss and dismissing Plaintiff’s Complaint in its entirety. See Docket
No. 55. On March 28, 2019, Plaintiff submitted a motion for reconsideration of that Order. See
Docket No. 59. As Plaintiff presents no valid grounds for reconsideration, the motion is
DENIED. See, e.g., Analytical Surveys, Inc. v. Tonga Partners, L.P., 684 F.3d 36, 52 (2d Cir.
2012) (“It is well-settled that [a motion for reconsideration] is not a vehicle for relitigating old
issues, presenting the case under new theories, securing a rehearing on the merits, or otherwise
taking a second bite at the apple. Rather, the standard for granting a . . . motion for
reconsideration is strict, and reconsideration will generally be denied unless the moving party
can point to controlling decisions or data that the court overlooked.” (internal quotation marks,
citations, ellipsis, and alterations omitted)).

       The Court certifies, pursuant to 28 U.S.C. § 1915(a)(3), that any appeal from this Order
would not be taken in good faith, and in forma pauperis status is thus denied. See Coppedge v.
United States, 369 U.S. 438, 444-45 (1962).

       The Clerk of Court is directed to terminate Docket No. 59 and to mail a copy of this
Order to Plaintiff.

        SO ORDERED.

Dated: April 1, 2019
       New York, New York
